Title: From Benjamin Franklin to Richard Oswald, 6 June 1782
From: Franklin, Benjamin
To: Oswald, Richard


Sir
Passy, June 6th. 1782
I received the letter you did me the honor of writing to me, respecting the Parole of Lord Cornwallis. You are acquainted with what I wrote sometime since to Mr. Laurens. Tomorrow is Post-day from Holland, when possibly I may receive an Answer, with a paper drawn up by him for the purpose of discharging that Parole, to be signed by us jointly. I suppose the being at Paris another day will not be very inconvenient to Major Ross; and if I do not hear tomorrow from Mr. Laurens, I will immediately, in Complyance with your request, do what I can towards the Liberation of Lord Cornwallis. I have the honor to be with great Respect Sir Your most obedient Humble Servant
B. Franklin
Richd: Oswald Esqr.
